Case: 20-20003     Document: 00515599629         Page: 1     Date Filed: 10/13/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 13, 2020
                                  No. 20-20003                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Angela C. Salinas,

                                                           Plaintiff—Appellant,

                                       versus

   McDavid Houston-Niss, L.L.C., doing business as McDavid
   Nissan,

                                                           Intervenor—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2772


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Angela C. Salinas appeals an order of the district court confirming an
   arbitral award in favor of a dealership, McDavid Nissan (“McDavid”), from
   which Salinas purchased a vehicle. She also requests that we deny a motion



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20003         Document: 00515599629            Page: 2      Date Filed: 10/13/2020




                                        No. 20-20003


   for sanctions filed by McDavid and Asbury Automotive Group (“Asbury”),
   which is the parent company of McDavid, in the district court against Salinas.
   McDavid counters that we should award it damages and costs associated with
   this appeal. For the reasons that follow, we affirm the confirmation of the
   arbitral award and deny the parties’ other requests for relief.
                          I. FACTS & PROCEDURAL HISTORY
           On September 29, 2017, Salinas purchased a 2015 Mercedes-Benz
   E350 from McDavid. To purchase the vehicle, which cost $31,944.06,
   Salinas put $10,000 down and applied for $22,326 in financing from Ally
   Financial (“Ally”) 1 to cover the remainder of the sales price. The contract
   for sale, which Salinas signed, required her to keep the car insured against
   property damage in the amount that she still owed on the car.
               Three days after purchasing the car, Salinas collided with another
   vehicle, which totaled the Mercedes-Benz. Salinas, however, had not insured
   the vehicle against property damage. She claimed that McDavid represented
   to her that it would insure her vehicle. McDavid contended that the contract
   required Salinas to maintain insurance on the car and that she represented to
   the dealership that she would insure the vehicle.
           Asserting claims for breach of contract and violations of the Texas
   Deceptive Trade Practices Act (“DTPA”), Salinas sought recoupment from
   McDavid of her $10,000 down payment under an arbitration provision in the
   sales contract. She also sought $15,000 in vehicle replacement fees,
   attorney’s fees, arbitration costs, interest, and punitive damages. Before
   arbitrating her claims, Salinas moved to amend her complaint so that she
   could join Asbury and Ally as parties to the arbitration. After the arbitrator


           1
            Asbury and Ally are defendants in the lower-court action but are not subjects of
   this appeal.




                                              2
Case: 20-20003     Document: 00515599629          Page: 3    Date Filed: 10/13/2020




                                   No. 20-20003


   denied her request to join Asbury and Ally, Salinas sued them in federal court
   for violations of the DTPA; the Sarbanes-Oxley Act, the Consumer Credit
   Protection Act, and the Equal Credit Opportunity Act.
          While the federal suit was pending, Salinas proceeded to arbitrate
   against McDavid. After conducting an evidentiary hearing, the arbitrator
   ruled on October 18, 2019 in favor of McDavid. She awarded McDavid
   $14,569.06, which equated to the purchase price of the Mercedes-Benz less
   Salinas’s down payment and $7,375 that McDavid received for the car in
   salvage value. The arbitrator also awarded McDavid $20,728.50 in attorney’s
   fees and costs, along with pre-judgment and post-judgment interest.
          Later that day, McDavid moved to intervene in Salinas’s lawsuit
   against Asbury and Ally to confirm the arbitral award. In response, Salinas
   moved to vacate the award. The district court granted McDavid’s motion to
   intervene and confirmed the arbitral award. Salinas timely appealed.
                            II. STANDARD OF REVIEW
          A district court’s order confirming an arbitral award is reviewed de
   novo. PoolRe Ins. Corp. v. Org. Strategies, Inc., 783 F.3d 256, 262 (5th Cir.
   2015). However, our review of the underlying arbitral award is “exceedingly
   deferential.” Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687
F.3d 671, 674 (5th Cir. 2012). “This court must sustain an arbitral award even
   if we disagree with the arbitrator’s interpretation of the underlying contract
   as long as the arbitrator’s decision draws its essence from the contract.”
   Kemper Corp. Servs., Inc. v. Computer Scis. Corp., 946 F.3d 817, 822 (5th Cir.
   2020). In other words, “the sole question for us is whether the arbitrator
   (even arguably) interpreted the parties’ contract, not whether he got its
   meaning right or wrong.” Id. (quoting Oxford Health Plans LLC v. Sutter, 569
U.S. 564, 569 (2013)). While “we ‘grant arbitrators considerable leeway
   when reviewing most arbitration decisions,’ we do not ‘give extra leeway to




                                         3
Case: 20-20003      Document: 00515599629           Page: 4    Date Filed: 10/13/2020




                                     No. 20-20003


   district courts that uphold arbitrators.’” Vantage Deepwater Co. v. Petrobras
   Am., Inc., 966 F.3d 361, 368 (5th Cir. 2020) (quoting First Options of Chicago,
   Inc. v. Kaplan, 514 U.S. 938, 948 (1995) (emphasis in original)).
                                  III. DISCUSSION
                                A. Motion to Intervene
          As an initial matter, Salinas argues that the district court abused its
   discretion in allowing McDavid to intervene in her lawsuit against Asbury
   and Ally. At the district-court level, Salinas did not oppose McDavid’s
   motion to intervene. Rather, she simply moved to vacate the arbitral award
   issued in favor of McDavid. “It is well settled in this circuit that the scope of
   appellate review . . . is limited to matters presented to the district court.”
   Keelan v. Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005). Therefore,
   Salinas’s argument is waived. See LeMaire v. La. Dep’t of Transp. & Dev., 480
F.3d 383, 387 (5th Cir. 2007) (“[A]rguments not raised before the district
   court are waived and cannot be raised for the first time on appeal.”).
                                  B. Arbitral Award
          Salinas next argues that the district court erred in “penalizing” her by
   confirming the arbitral award before providing Salinas an opportunity to
   appeal it to an arbitration panel. Salinas, however, had no right to such an
   appeal. The American Arbitration Association (“AAA”), which conducted
   the arbitration, does not allow for an appeal of an arbitrator’s award to an
   arbitration panel when the contract providing for arbitration does not provide
   for the right to appeal. AAA, Optional Appellate Arbitration Rules,
   https://www.adr.org/sites/default/files/AAA-
   ICDR_Optional_Appellate_Arbitration_Rules.pdf, at 3–5. Since the sales
   contract did not provide for the right to appeal to an arbitration panel,
   Salinas’s only recourse was to appeal the award to a district court under the
   Federal Arbitration Act (“FAA”).




                                          4
Case: 20-20003      Document: 00515599629           Page: 5    Date Filed: 10/13/2020




                                     No. 20-20003


          As to the merits of the award, Salinas argues that the arbitrator
   exceeded her authority by (1) denying Salinas’s request to join Asbury and
   Ally in the arbitration; (2) awarding McDavid attorney’s fees; and (3)
   misconstruing evidence in the record. “In light of the strong federal policy
   favoring arbitration, ‘[j]udicial review of an arbitration award is
   extraordinarily narrow.’” Brook v. Peak Int’l, Ltd., 294 F.3d 668, 672 (5th
   Cir. 2002) (alteration in original) (quoting Gulf Coast Indus. Workers Union
   v. Exxon Co., 70 F.3d 847, 850 (5th Cir. 1995)). “An [arbitral] award may not
   be set aside for a mere mistake of fact or law.” Rain CII Carbon, LLC v.
   ConocoPhillips Co., 674 F.3d 469, 472 (5th Cir. 2012) (quoting Apache Bohai
   Corp. LDC v. Texaco China BV, 480 F.3d 397, 401 (5th Cir. 2007)). “Section
   10 of the [FAA] . . . provides the only grounds upon which a reviewing court
   may vacate an arbitrative award.” Id. (internal quotation marks omitted).
   That section “provides, among other grounds, that a district court ‘may
   make an order vacating [an arbitration] award upon the application of any
   party to the arbitration . . . where the arbitrator[] exceeded [her] power[], or
   so imperfectly executed [it] that a mutual, final, and definite award upon the
   subject matter submitted was not made.’” McKool Smith, P.C. v. Curtis Int’l,
   Ltd., 650 F. App’x 208, 211 (5th Cir. 2016) (quoting 9 U.S.C. § 10(a)(4)).
   “An arbitrator has not exceeded [her] power[] unless [s]he has utterly
   contorted . . . the essence of the contract.” Timegate Studios, Inc. v. Southpeak
   Interactive, L.L.C., 713 F.3d 797, 802–03 (5th Cir. 2013). “A reviewing court
   examining whether arbitrator[] exceeded [her] power[] must resolve all
   doubts in favor of arbitration.” Rain CII Carbon, 674 F.3d at 472.
   Consequently, “[a] party seeking vacatur of an arbitral award under Section
   10(a)(4) ‘bears a heavy burden.’” Kemper, 946 F.3d 817 at 822 (quoting
   Oxford, 569 U.S. at 569).
          To begin, Salinas has “forfeited” her argument that the arbitrator
   exceeded her authority by failing to join Asbury and Ally in the arbitration




                                          5
Case: 20-20003        Document: 00515599629              Page: 6      Date Filed: 10/13/2020




                                         No. 20-20003


   since Salinas did not raise that issue in her opening brief. See United States v.
   Bowen, 818 F.3d 179, 192 n.8 (5th Cir. 2016). 2
           With respect to Salinas’s argument that the arbitrator exceeded her
   power in awarding McDavid attorney’s fees, we do not find it persuasive.
   Salinas asserts that the sales contract entitles McDavid to attorney’s fees
   only if the arbitrator finds that any of Salinas’s claims were frivolous. Salinas,
   however, has misread the contract. The arbitration provision states, “Each
   party shall be responsible for its own attorney[’s] . . . fees, unless awarded by
   the arbitrator under applicable law.” The arbitrator awarded McDavid
   attorney’s fees pursuant to the Texas Civil Practice and Remedies Code,
   which allows the prevailing party to recover reasonable attorney’s fees for
   claims asserted in contract. See Tex. Civ. Prac. & Rem. Code Ann. § 38.001;
   Hacienda Records, L.P. v. Ramos, 718 F. App’x 223, 236 (5th Cir. 2018)
   (“Texas law . . . provides for an award of reasonable fees in contract actions.
   This fee[] award is mandatory for the prevailing party in a breach-of-contract
   action, who presents proof of reasonable fees.” (internal citations omitted)).
   Salinas does not argue the arbitrator awarded an unreasonable amount of
   attorney’s fees. Rather, she relies on Green Tree Fin. Corp.-Alabama v.
   Randolph, 531 U.S. 79, 94–95 (2000) (Ginsburg, J., dissenting) for the
   proposition that an arbitrator cannot award attorney’s fees when those fees
   are not specified in the arbitration provision. Even putting aside the fact that
   Salinas has not relied on a controlling statement of law, or that the cited
   portion of Randolph does not clearly stand for this proposition, the sales
   contract clearly specifies who is responsible for attorney’s fees.



           2
             Furthermore, the record is devoid of any order from the arbitrator denying
   Salinas’s request to join Asbury and Ally. Thus, “even if we were to address” Salinas’s
   argument, “the evidence in the record is insufficient to allow us to decide the issue.” See
   Lopez v. Reich, 81 F.3d 157 (5th Cir. 1996).




                                               6
Case: 20-20003      Document: 00515599629          Page: 7   Date Filed: 10/13/2020




                                    No. 20-20003


          Regarding Salinas’s argument that the arbitrator misconstrued
   evidence in the record, Salinas first contends that the arbitrator misapplied
   “the applicable statute of limitations,” but she does not specify to which
   claim the arbitrator misapplied the limitations period or how the arbitrator
   erred on this issue. Salinas next maintains that the arbitrator exceeded her
   authority in concluding that Salinas had breached the sales contract with
   McDavid because that conclusion was not supported by evidence. But
   Salinas unequivocally testified that she breached the sales contract:
          Q: Do you agree that you breached both the retail installment
          sales contract and the agreement to provide insurance as
          written?
          A: Yes.
          That Salinas may have believed the sales contract was with Ally
   instead of McDavid does not warrant a different conclusion. “Under Texas
   law, a unilateral mistake is generally insufficient to warrant setting aside a
   contract unless the mistake is induced by acts of the other party.” Lagniappe
   Lighting, Inc. v. Bevolo Gas & Elec. Lights, Inc., No. 11-CV-4538, 2013 WL
3816591, at *9 (S.D. Tex. July 22, 2013) (citing, inter alia, Seymour v. Am.
   Engine & Grinding Co., 956 S.W.2d 49, 58 (Tex. App.-Hous. [14th Dist.]
   1996, pet. denied)). “[T]he mistake must have been made regardless of the
   exercise of ordinary care.” Id. (citing Welkener v. Welkener, 71 S.W.3d 364,
   366 (Tex. App.-Corpus Christi [13th Dist.] 2001, no pet.)). Salinas has not
   provided any evidence that McDavid induced her to believe that the contract
   was executed with Ally instead, and the contract clearly stipulates that the
   agreement was between Salinas and McDavid.
          Finally, Salinas asserts that the “[a]rbitrator ignored testimony that
   McDavid did not follow the contract provisions regarding recovery of the
   vehicle.” But Salinas does not identify what that testimony entailed, which
   clause of the sales contract was breached, or how the arbitrator’s decision to




                                         7
Case: 20-20003      Document: 00515599629          Page: 8    Date Filed: 10/13/2020




                                    No. 20-20003


   disregard the purported testimony amounted to an abuse of the arbitrator’s
   authority.
          In sum, we do not conclude that the district court erred in confirming
   the arbitral award.
                    C. The Parties’ Remaining Requests for Relief
          McDavid and Asbury have moved for sanctions against Salinas’s
   counsel for violating Federal Rule of Civil Procedure 11. Salinas asks us to
   deny that motion, but we decline to do so since the motion remains pending
   in the district court and so “any ruling on sanctions . . . would be premature.”
   See Lewis v. Sch. Dist. #70, 648 F.3d 484, 489 (7th Cir. 2011).
          Finally, McDavid requests that we, under Federal Rule of Appellate
   Procedure 38, award it damages and costs associated with this appeal. The
   court may award “just damages and double costs to the appellee” if we
   determine that an appeal is frivolous. Fed. R. App. P. 38. Though Salinas’s
   “chances of success on appeal were slim, [her] appeal is not so wholly
   without legal merit that Rule 38 sanctions are warranted.” See Marceaux v.
   Lafayette City-Par. Consol. Gov’t, 614 F. App’x 705, 711 (5th Cir. 2015).
                                 IV. CONCLUSION
          The judgment of the district court is AFFIRMED. The parties’
   other requests for relief are DENIED.




                                          8